UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-Q S Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2007 OR £ Transition Report Pursuant to Section 13 of 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 000-07246 PETROLEUM DEVELOPMENT CORPORATION (Exact name of registrant as specified in its charter) Nevada 95-2636730 (State of incorporation) (I.R.S. Employer Identification No.) 120 Genesis Boulevard Bridgeport, West Virginia26330 (Address of principal executive offices) (Zip code) Registrant's telephone number, including area code:(304) 842-3597 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes S No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of "accelerated filer" and "large accelerated filer" in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer S Non-accelerated filer £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No S Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: ­ 14,902,762 shares of the Company's Common Stock ($.01 par value) were outstanding as of October 31, 2007. PETROLEUM DEVELOPMENT CORPORATION INDEX PART 1 – FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Income 3 Condensed Consolidated Statements of Cash Flows 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results ofOperations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 43 Item 4. Controls and Procedures 45 PART II – OTHER INFORMATION Item 1. Legal Proceedings 45 Item 1A. Risk Factors 46 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 47 Item 3. Defaults Upon Senior Securities 47 Item 4. Submission of Matters to a Vote of Security Holders 47 Item 5. Other Information 47 Item 6. Exhibits 48 SIGNATURES 49 1 Index PART I - FINANCIAL INFORMATION Item 1.Financial Statements (unaudited) PETROLEUM DEVELOPMENT CORPORATION Condensed Consolidated Balance Sheets (in thousands, except share data) September 30, December 31, 2007 2006* Assets Current assets: Cash and cash equivalents $ 28,612 $ 194,326 Restricted cash - current 14,810 519 Accounts receivable, net 45,199 42,600 Accounts receivable - affiliates 10,288 9,235 Inventories 5,794 3,345 Fair value of derivatives 16,403 15,012 Other current assets 20,440 5,977 Total current assets 141,546 271,014 Properties and equipment, net 782,667 394,217 Restricted cash - long term 1,272 192,451 Other assets 8,266 26,605 Total assets $ 933,751 $ 884,287 Liabilities and shareholders' equity Current liabilities: Accounts payable $ 99,663 $ 67,675 Short term debt - 20,000 Production tax liability 12,224 11,497 Other accrued expenses 7,725 9,685 Accounts payable - affiliates 28,035 7,595 Deferred gain on sale of leaseholds - 8,000 Federal and state income taxes payable 2,512 28,698 Fair value of derivatives 2,773 2,545 Advances for future drilling contracts 2,199 54,772 Funds held for future distribution 43,955 31,367 Total current liabilities 199,086 241,834 Long-term debt 172,000 117,000 Deferred gain on sale of leaseholds - 17,600 Other liabilities 21,222 19,400 Deferred income taxes 135,680 116,393 Asset retirement obligation 18,148 11,916 Total liabilities 546,136 524,143 Commitments and contingencies Minority interest in consolidated limited liability company 776 - Shareholders' equity: Common stock, shares issued: 14,908,656in 2007 and 14,834,871 in 2006 149 148 Additional paid-in capital 2,052 64 Retained earnings 384,847 360,102 Treasury shares, at cost: 5,531in 2007 and 4,706 in 2006 (209 ) (170 ) Total shareholders' equity 386,839 360,144 Total liabilities and shareholders' equity $ 933,751 $ 884,287 *Derived from audited 2006 balance sheet. See accompanying notes to condensed consolidated financial statements. 2 Index PETROLEUM DEVELOPMENT CORPORATION Condensed Consolidated Statements of Income (unaudited, in thousands except per share data) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Revised* Revised* Revenues: Oil and gas sales $ 44,437 $ 30,577 $ 117,699 $ 86,901 Sales from natural gas marketing activities 19,934 30,374 71,845 101,445 Oil and gas well drilling operations 1,573 2,659 7,342 11,682 Well operations and pipeline income 2,092 2,536 6,682 7,312 Oil and gas price risk management, net 6,345 2,707 4,442 9,002 Other 1,894 1,964 2,122 1,988 Total revenues 76,275 70,817 210,132 218,330 Costs and expenses: Oil and gas production and well operations cost 12,645 8,584 33,308 22,363 Cost of natural gas marketing activities 19,810 29,988 70,102 100,239 Cost of oil and gas well drilling operations 749 3,838 1,559 11,328 Exploration expense 5,337 2,180 14,795 5,286 General and administrative expense 7,513 5,357 21,823 14,178 Depreciation, depletion and amortization 20,354 8,300 50,857 22,492 Total costs and expenses 66,408 58,247 192,444 175,886 Gain on sale of leaseholds - 328,000 25,600 328,000 Income from operations 9,867 340,570 43,288 370,444 Interest income 462 3,475 2,059 4,216 Interest expense (2,544 ) (366 ) (4,825 ) (1,154 ) Income before income taxes 7,785 343,679 40,522 373,506 Income taxes 3,326 132,795 15,511 143,697 Net income $ 4,459 $ 210,884 $ 25,011 $ 229,809 Earnings per common share: Basic $ 0.30 $ 13.39 $ 1.70 $ 14.39 Diluted $ 0.30 $ 13.33 $ 1.68 $ 14.32 Weighted average common shares outstanding: Basic 14,757 15,750 14,739 15,973 Diluted 14,827 15,824 14,845 16,048 *See Note 1. See accompanying notes to condensed consolidated financial statements. 3 Index PETROLEUM DEVELOPMENT CORPORATION Condensed Consolidated Statements of Cash Flows (unaudited, in thousands) Nine Months Ended September 30, 2007 2006 Revised* Cash flows from operating activities: Net income $ 25,011 $ 229,809 Adjustments to net income to reconcile to cash used in operating activities Deferred income taxes 14,833 112,407 Depreciation, depletion and amortization 50,857 22,491 Amortization of debt issuance costs 280 89 Accretion of asset retirement obligation 712 380 Exploratory dry hole costs 969 2,486 Gain from sale of assets (1 ) (328,000 ) Gain from sale of leaseholds (25,600 ) (64 ) Expired and abandoned leases 1,246 24 Stock-based compensation 1,652 1,101 Unrealized gain on derivative transactions (1,256 ) (7,592 ) Excess tax benefits from stock-based compensation (500 ) - Changes in assets and liabilities related to operations: Increasein current assets (34,879 ) (2,906 ) Decrease(increase) in other assets 220 (179 ) Decrease in current liabilities (68,302 ) (44,970 ) Increase in other liabilities 1,958 3,613 Net cash used in operating activities (32,800 ) (11,311 ) Cash flows from investing activities: Capital expenditures (158,727 ) (133,612 ) Acquisitions (201,594 ) - Decrease (increase) in restricted cash for property acquisition 191,178 (300,000 ) Proceeds from sale of assets 2 353,617 Proceeds from sale of leases to partnerships 682 1,184 Net cash used in investing activities (168,459 ) (78,811 ) Cash flows from financing activities: Proceeds from debt 238,000 232,000 Repayment of debt (203,000 ) (171,000 ) Payment of debt issuance costs (591 ) (160 ) Proceeds from exercise of stock options 182 31 Excess tax benefits from stock-based compensation 500 - Minority interest investment 800 - Purchase of treasury stock (346 ) (52,639 ) Net cash provided by financing activities 35,545 8,232 Net decrease in cash and cash equivalents (165,714 ) (81,890 ) Cash and cash equivalents, beginning of period 194,326 90,110 Cash and cash equivalents, end of period $ 28,612 $ 8,220 *See Note 1. See accompanying notes to condensed consolidated financial statements. 4 Index Petroleum Development Corporation Notes to Condensed Consolidated Financial Statements September 30, 2007 (unaudited) 1.GENERAL Petroleum Development Corporation ("PDC"), together with our consolidated entities (the "Company"), is an independent energy company engaged primarily in the exploration, development, production and marketing of oil and natural gas.Since we began oil and natural gas operations in 1969, we have grown primarily through exploration and development activities, the acquisition of producing oil and natural gas wells and the expansion of our natural gas marketing activities. The accompanying interim condensed consolidated financial statements include the accounts of PDC, our wholly owned subsidiaries and WWWV, LLC, an entity in which we have a controlling financial interest (see Note 6).All material intercompany accounts and transactions have been eliminated in consolidation.Minority interest in earnings and ownership has been recorded for the percentage of the LLC we do not own for each of the applicable periods.We account for our investment in interests in oil and natural gas limited partnerships under the proportionate consolidation method.Accordingly, our condensed consolidated financial statements include our pro rata share of assets, liabilities, revenues and expenses of the limited partnerships in which we participate.Our proportionate share of all significant transactions between us and the limited partnerships is eliminated. The accompanying interim condensed consolidated financial statements have been prepared without audit in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X of the Securities and Exchange Commission ("SEC").Accordingly, pursuant to such rules and regulations, certain notes and other financial information included in audited financial statements have been condensed or omitted.In our opinion, the accompanying interim condensed consolidated financial statements contain all adjustments (consisting of only normal recurring adjustments) necessary to present fairly our financial position, results of operations and cash flows for the periods presented.The interim results of operations for the nine months ended September 30, 2007, and the interim cash flows for the same interim period, are not necessarily indicative of the results to be expected for the full year or any other future period. The accompanying interim condensed consolidated financial statements should be read in conjunction with our audited consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2006, as filed with the SEC on May 23, 2007 ("2006 Form 10-K"). Items Affecting Comparability Reclassifications have been made to the income statement data presented for the three and nine months ended September 30, 2006, both to conform to the current year presentation and to correct the prior period presentation.These reclassifications had no impact on reported net earnings, earnings per share, shareholders’ equity or total net cash flows for the related periods.Oil and gas price risk management gains of $2.7 million and $9 million for the three and nine months ended September 30, 2006, respectively, have been reclassified from non-operating gains to a component of revenues.These reclassifications and all other reclassifications are reflected in the revised amounts for the three and nine months ended September 30, 2006. 5 Index As described in Note 1 to the Consolidated Financial Statementsincluded inour 2006 Form 10-K, during the fourth quarter of 2006, we adopted SEC Staff Accounting Bulletin ("SAB") No. 108, Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements.In accordance with SAB No. 108, we adjusted our opening financial position for 2006 by the cumulative effect of immaterial prior period misstatements.In connection with the adoption of SAB No. 108, we determined that certain similar immaterial errors were included in the results of operations for each of the first three quarters of 2006,and as a result, the data presented in Note 19, Quarterly Financial Data, to the Consolidated Financial Statements of the 2006 Form 10-K and included herein, reflect the correction of those immaterial misstatements. The following table presents our unaudited income statements for the three month and nine month periods ended September 30, 2006, as previously presented in our Form 10-Q for the related period, adjusted to reflect reclassifications to conform to current presentation and to correct previous presentation, and as revised to reflect the correction of immaterial prior period misstatements. Three Months Ended September30,2006 Nine Months Ended September30,2006 Originally Originally Reported Reclassified(1) Revised(2) Reported Reclassified(1) Revised(2) (in thousands, except per share data) Revenues: Oil and gas sales $ 29,663 $ 29,663 $ 30,577 $ 86,139 $ 86,138 $ 86,901 Sales from natural gas marketing activities 30,374 30,374 30,374 101,445 101,445 101,445 Oil and gas well drilling operations 2,659 2,659 2,659 11,682 11,682 11,682 Well operations and pipeline income 2,530 2,530 2,536 7,306 7,306 7,312 Oil and gas price risk management, net - 2,912 2,707 - 8,714 9,002 Other 1,964 1,964 1,964 1,986 1,988 1,988 Total revenues 67,190 70,102 70,817 208,558 217,273 218,330 Costs and expenses: Oil and gas production and well operations cost 9,961 8,762 8,584 23,627 22,793 22,363 Cost of natural gas marketing activities 29,883 29,883 29,988 100,121 100,120 100,239 Cost of oil and gas well drilling operations 4,257 4,311 3,838 11,888 11,551 11,328 Exploration expense 940 1,749 2,180 3,735 4,569 5,286 General and administrative expense 4,423 4,759 5,357 13,070 13,407 14,178 Depreciation, depletion and amortization 8,322 8,322 8,300 22,554 22,555 22,492 Total costs and expenses 57,786 57,786 58,247 174,995 174,995 175,886 Gain on sale of leaseholds 328,000 328,000 328,000 328,000 328,000 328,000 Income from operations 337,404 340,316 340,570 361,563 370,278 370,444 Interest income 3,427 3,427 3,475 4,159 4,158 4,216 Interest expense (34 ) (34 ) (366 ) (232 ) (232 ) (1,154 ) Oil and gas price risk management, net 2,912 - - 8,714 - - Income before income taxes 343,709 343,709 343,679 374,204 374,204 373,506 Income taxes 132,795 132,795 132,795 143,943 143,943 143,697 Net income $ 210,914 $ 210,914 $ 210,884 $ 230,261 $ 230,261 $ 229,809 Basic earnings per common share $ 13.44 $ 13.44 $ 13.39 $ 14.47 $ 14.47 $ 14.39 Diluted earnings per share $ 13.38 $ 13.38 $ 13.33 $ 14.40 $ 14.40 $ 14.32 (1) As previously reported in the corresponding Form 10-Q, reclassified to conform to current year presentation and to correct previous presentation. (2) Reflects the impact of certain immaterial errors on the resultsoriginally reported in 2006. 6 Index The reclassifications and revisions discussed above have no impact on the condensed consolidated balance sheets presented herein, nor do they result in changes to the net decrease in cash and cash equivalents previously presented in the Form 10-Q for the nine months ended September 30, 2006.However, certain line items within cash flows from operating activities and one line item within cash flow from investing activities for the nine months ended September 30, 2006, have been adjusted herein to reflect the impact of the income statement revisions.Revised line items are as follows: Nine Months Ended September30, 2006 Originally Reported Revised (1) Certain statement of cash flow line items: (in thousands) Net income $ 230,261 $ 229,809 Deferred income taxes 112,486 112,407 Depreciation, depletion and amortization 22,554 22,491 Exploratory dry hole cost 1,769 2,486 Unrealized gain on derivative transactions (7,305 ) (7,592 ) Increase in current assets (3,038 ) (2,906 ) Decrease in other current liabilities (43,396 ) (44,970 ) Increase in other liabilities 3,412 3,613 Net cash used in operating activities (9,906 ) (11,311 ) Capital expenditures (135,017 ) (133,612 ) Net cash used in investing activities (80,216 ) (78,811 ) Net decrease in cash and cash equivalents (81,890 ) (81,890 ) (1) Reflects the impact of certain immaterial errors on the resultsoriginally reported in 2006. 2.RECENT ACCOUNTING STANDARDS Recently Adopted Accounting Standards In June 2006, the Financial Accounting Standards Board ("FASB") issued Emerging Issues Task Force ("EITF") No. 06-3, How Taxes Collected from Customers and Remitted to Governmental Authorities Should be Presented in the Income Statement (That Is, Gross versus Net Presentation).EITF 06-3 addresses the income statement presentation of any tax collected from customers and remitted to a government authority and concludes that the presentation of taxes on either a gross basis or a net basis is an accounting policy decision that should be disclosed pursuant to Accounting Principles Board ("APB") No. 22, Disclosures of Accounting Policies.For taxes that are reported on a gross basis (included in revenues and costs), EITF 06-3 requires disclosure of the amounts of those taxes in interim and annual financial statements, if those amounts are significant.EITF 06-3 became effective for interim and annual reporting periods beginning after December 15, 2006.The adoption of the standard, effective January 1, 2007, did not have a significant impact on the accompanying condensed consolidated financial statements.Our existing accounting policy, which was not changed upon the adoption of EITF 06-3, is to present taxes within the scope of EITF 06-3 on a net basis. In July 2006, the FASB issued FASB Interpretation (“FIN”) No. 48, Accounting for Uncertainty in Income Taxes - an Interpretation of FASB Statement 109, which prescribes a comprehensive model for accounting for uncertainty in tax positions.FIN No. 48 provides that the tax effects from an uncertain tax position can be recognized in the financial statements, only if the position is more likely than not of being sustained on audit by the Internal Revenue Service ("IRS"), based on the technical merits of the position.The provisions of FIN No. 48 became effective for us on January 1, 2007.The cumulative effect of applying the provisions of FIN No. 48 has been accounted for as an adjustment to retained earnings in the first quarter of 2007.The adoption of FIN No. 48 resulted in a $0.3 million cumulative effect adjustment (see Note 5 for further discussion). 7 Index In May 2007, the FASB issued FASB Staff Position FIN No. 48-1, Definition of Settlement in FASB Interpretation No. 48 (“FIN No. 48-1”).FIN No. 48-1 amends FIN No. 48 to provide guidance on how an entity should determine whether a tax position is effectively settled for the purpose of recognizing previously unrecognized tax benefits.The term “effectively settled” replaces the term “ultimately settled” when used to describe recognition, and the terms “settlement” or “settled” replace the terms “ultimate settlement” or “ultimately settled” when used to describe measurement of a tax position under FIN No. 48.FIN No. 48-1 clarifies that a tax position can be effectively settled upon the completion of an examination by a taxing authority without being legally extinguished.For tax positions considered effectively settled, an entity would recognize the full amount of tax benefit, even if the tax position is not considered more likely than not to be sustained based solely on the basis of its technical merits and the statute of limitations remains open.The adoption of FIN No. 48-1, effective January 1, 2007, did not have an incremental impact on the accompanying condensed consolidated financial statements. Recently Issued Accounting Standards In September 2006, the FASB issued Statement of Financial Accounting Standards ("SFAS") No. 157, Accounting for Fair Value Measurements.SFAS No. 157 defines fair value, establishes a framework for measuring fair value within generally accepted accounting principles and expands required disclosure about fair value measurements.SFAS No. 157 does not expand the use of fair value in any new circumstances.The provisions of SFAS No. 157 are effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years.We are evaluating the impact that this new standard will have, if any, on our consolidated financial statements when adopted in 2008. In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities.SFAS No. 159 permits entities to choose to measure, at fair value, many financial instruments and certain other items that are not currently required to be measured at fair value.The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions.SFAS No. 159 establishes presentation and disclosure requirements designed to facilitate comparisons between entities that choose different measurement attributes for similar types of assets and liabilities.The statement will be effective as of the beginning of an entity's first fiscal year beginning after November 15, 2007.We are evaluating the impact that SFAS No. 159 will have, if any, in our consolidated financial statements when it is adopted in 2008. In April 2007, the FASB issued FSP FIN No. 39-1, Amendment of FASB Interpretation No. 39 (“FIN No. 39-1”), to amend certain portions of Interpretation 39.FIN No. 39-1 replaces the terms "conditional contracts" and "exchange contracts" in Interpretation 39 with the term "derivative instruments" as defined in Statement 133.FIN No. 39-1 also amends Interpretation 39 to allow for the offsetting of fair value amounts for the right to reclaim cash collateral or receivable, or the obligation to return cash collateral or payable, arising from the same master netting arrangement as the derivative instruments.FIN No. 39-1 applies to fiscal years beginning after November 15, 2007, with early adoption permitted.We are evaluating the impact that FIN No. 39-1 will have, if any, on our consolidated financial statements when adopted in 2008. 3.ACQUISITIONS Acquisition of Internal Revenue Code Section 1031 – Like-Kind Exchange Properties During the first quarter of 2007, we completed the acquisition of suitable like-kind properties in accordance with the like-kind exchange ("LKE") agreement we entered into in connection with our sale of undeveloped leaseholds located in Grand Valley Field, Garfield County, Colorado in July 2006. We acquired, for cash, qualifying oil and gas properties totaling $188.9 million, including costs of acquisition, as described below. 8 Index EXCO Properties. On January 5, 2007, we completed the purchase of producing properties and undeveloped drilling locations and acreage in the Wattenberg Field area of the DJ Basin, Colorado from EXCO Resources Inc., an unaffiliated party. The acquisition included substantially all of EXCO’s assets in the area and encompassed 144 oil and natural gas wells (approximating 25.5 Bcfe proved developed reserves as of December 31, 2005) and 8,160 acres of leasehold. The wells and leases acquired are located in Weld, Adams, Larimer, and Broomfield Counties, Colorado. We operate the assets and hold a majority working interest in the properties. Company Sponsored Partnerships. On January 10, 2007, we completed the purchase of the remaining working interests in 44 of our sponsored partnerships.The transaction resulted in an increase in our ownership in 718 gross (423 net) wells that are currently operated by us.
